Contacts: Carol K. Nelson, CEO Lars Johnson, CFO www.cascadebank.com NEWS RELEASE Cascade Financial Earns $1.6 Million in Third Quarter; Reports Strong Checking Deposit Growth; Risk Based Capital Increases to 13.01% Everett, WA – October 20, 2009 – Cascade Financial Corporation (NASDAQ: CASB), parent company of Cascade Bank, today reported net income of $1.6 million for the third quarter of 2009.After adjustments for the preferred stock dividend and accretion of the issuance discount on the U.S. Treasury preferred stock, the Bank earned $1.0 million, or $0.09 per diluted share, in the third quarter of 2009, compared to a net loss of $6.6 million, or $0.55 per diluted share, in the third quarter a year ago.Dividends on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the quarter totaled $487,125, and the accretion of the issuance discount on preferred stock for the quarter was $105,000.In the third quarter last year, Cascade recorded an Other Than Temporary Impairment (OTTI) charge of $17.3 million on Fannie Mae and Freddie Mac preferred shares after the U.S. Government placed these companies into conservatorship.Excluding the OTTI charge, third quarter 2008 net income would have been $4.7 million. “Cascade posted a solid quarter, returning to profitability with record checking deposit growth, controlled operating costs and a stable net interest margin, in spite of the drag of nonperforming loans,” stated Carol K. Nelson, President and CEO.“Checking deposits were up 89% year-over-year and 14% from the prior quarter, and the net interest margin expanded slightly from the previous quarter as core deposit growth helped lower our cost of funds.We continue to operate in a challenging lending environment and are taking every opportunity to strengthen our capital levels and have increased our total risk based capital to 13.01% from 12.62% in the second quarter.” 3Q09 Highlights:(compared to 3Q08) · Net income of $1.6 million, with income available to common shareholders of $1.0 million, or $0.09 per diluted common share · Compensation expense down 11% in spite of adding one new branch · Deposit mix improved with total checking account balances representing 32% of total deposits versus 17% · Total checking account balances increased 89% · Personal checking account balances grew 119% · Business checking account balances grew 56% · Loan portfolio mix improved with a 29% reduction in real estate construction loans · Total allowance for loan losses to total loans increased to 2.02%, up from 1.21% · Tier 1 capital ratio improved to 9.05% from 7.87% · Risk weighted capital ratio increased to 13.01% from 10.40% Year to date, Cascade reported a net loss of $24.6 million, and a loss attributable to common stockholders of $26.4 million, or $2.18 per diluted share, compared to a net loss of $372,000 for the first nine months of 2008.During the second quarter of 2009, Cascade recorded an impairment charge of $11.7 million against its goodwill based upon an impairment analysis.The non-cash goodwill impairment charge represented the write-off of a portion of the goodwill recorded from a prior bank acquisition.The goodwill charge does not impact liquidity, operations, tangible capital or the Corporation’s regulatory capital ratios.The loan loss provision for the first nine months of 2009 was $36.2 million versus $4.8 million in the first nine months of 2008. Credit Quality “Asset quality trends are beginning to show signs of stabilization,” said Rob Disotell, Chief Credit Officer.“During the third quarter, Cascade had lower charge-offs, which have moderated after we aggressively wrote down the value of loans during the first half of 2009.Additionally, the pace of nonperforming loan growth has slowed.While Nonperforming Loans (NPLs) were up $11.2 million, Real Estate Owned (REO) and other repossessed assets were down $905,000 compared to the previous quarter.” Nonperforming loans increased during the quarter to $125.7 million, or 10.21% of total loans, at September 30, 2009, compared to $114.4 million or 9.33% of total loans three months earlier. (more) Cascade Financial - 3Q09 Results
